Citation Nr: 1612735	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  12-27 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Christopher S. Chambers, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The appellant had active service from April 1946 to August 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that reopened the claim for service connection for a back disability, and denied it on the merits.  

In January 2016, the appellant testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

Although the RO reopened the previously denied claim for service connection for a back disability in the May 2010 rating decision, the Board must address the question of whether new and material evidence has been received to reopen the claims for service connection in order to establish its jurisdiction to review the merits of a previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a back disability is REMANDED to the Agency of Original Jurisdiction.




FINDINGS OF FACT

1.  A January 1993 rating decision continued the prior denial of service connection for a back disability, initially denied in a July 1991 rating decision.  The Veteran did not appeal the decision, and that decision is final.
 
2.  The evidence received subsequent to the January 1993 final denial of the claim for service connection for a back disability is new, and is also material because it raises a reasonable possibility of substantiating the claim.

3.  It is at least as likely as not that a current back disability was incurred during service.


CONCLUSIONS OF LAW

1.  The January 1993 rating decision denying the claim for service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 
 
2.  As new and material evidence has been received since the January 1993 rating decision, the requirements to reopen the claim for service connection for a back disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156  (2015).

3.  Resolving reasonable doubt in favor of the Veteran, a back disability was incurred during active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A July 1991 rating decision denied service connection for a back disability.  At that time, the service medical records were found to be negative for any complaints, treatment, or diagnosis of a back disability.  A July 1946 private medical record shows that the Veteran had a spinal tap and that the cell count was normal.  An October 1946 private hospital record notes that the Veteran reported an injury that occurred during basic training in May 1946.  A February 1988 private radiology record showed an impression of 1.5 centimeter sclerotic lesion at L1 and mild degenerative arthritis with some disc narrowing at L5-S1.  A March 1988 private CT study of the lumbar spine revealed an impression of slight left lateral bulging of the L3-4 intervertebral disc with questionable clinical significance.  A May 1991 VA examination report notes that the Veteran reported sustaining a back injury during basic training in 1945 when he fell in a landing net when several people collapsed with him.  The impression was chronic back strain manifested by low back pain, neural radiculitis, and degenerative joint disease.  The examiner appeared to accept that the Veteran had a back injury and that that injury probably produced a back strain and may have caused some herniation of a nucleus pulposus.  Years later, he had developed some degenerative arthritis with continuing nerve root pressure.  However, the examiner did not opine whether the current back disability was related to service.  Therefore, the claim for service connection for a back disability was denied.  The Veteran was notified of the denial.  However, no appeal was received from the Veteran. 

A January 1993 rating decision noted that the prior July 1991 rating decision was final and that he Veteran had not furnished any medical evidence in support of the claim.  Therefore, the RO found that the back condition had previously been resolved and the appeal period had expired, essentially continuing the previous denial of the claim for service connection for a back disability.  The Veteran was notified of the denial.  However, no appeal was received from the Veteran.  Therefore, the January 1993 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2015).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Evidence added to the record since the final January 1993 rating decision includes a copy of an April 1957 letter from the Veteran to the "Honorable John E. Fogarty" in which the Veteran reported coming down "the latter when the guy above me slipped and fell on me and I fell to the ground and he fell on top of me.  I was immediately taken out of basic training;" additional statements from the Veteran that during basic training he was climbing on a wet rope ladder, when the man on top of him slipped and they both hit the ground, with the other man fell on top of him and that he was sent to the infirmary for about a week; a December 2014 VA disability benefits questionnaire (DBQ) from N. Said, M.D. noting that doctor reviewed in-service and post-service records and opined that the Veteran's current back condition, diagnosed as low back pain with T12 compression fracture, was due to or caused by the event in service; a January 2016 Board hearing transcript in which the Veteran suggests that his current back disability was related to a fall off a rope course of about 10 feet, where he hit the ground and then two men fell on top of him, or in the alternative is related to the spinal tap and lumbar puncture he had during service; a January 2016 letter from U.T. Deven, M.D., stating that the Veteran had been a patient in that practice since 2009, had back pain since 1945, and that the Veteran stated that he was hurt in the service; and a February 2016 VA DBQ noting the Veteran's reported history and opining that the current compression fracture with lumbar spondylosis and degenerative disc disease were more likely than not directly or otherwise caused by the described in-service event.  The new evidence suggests that the Veteran may have incurred trauma to the back in service, and show that a current diagnosed back disability may be related to service, evidence that relates to an unestablished fact necessary to substantiate each of the claims.  For the purposes of reopening only, that evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510 (1992).

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claim for service connection for a back disability is reopened.

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310.  Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309.  Arthritis is a chronic disease with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309.

The evidence of record tends to show that the Veteran incurred a back injury during service.  There is private medical evidence during service of the Veteran being sent for treatment of the back.  The Veteran reported the injury as early as October 1946, shortly after separation from service.  The evidence also includes a December 2014 VA DBQ, a January 2016 private opinion, and a February 2016 VA DBQ, all relating the current back disability to service.  The Board finds that the evidence shows that it is at least as likely as not that the current back disability is related to the claimed injury and documented treatment during service.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that a low back disability was incurred in service.  Therefore, service connection is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

As new and material evidence has been received sufficient to reopen a claim for service connection for a back disability, the claim is reopened and to that extent the appeal is granted.

Entitlement to service connection for a low back disability is granted.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


